09/20/2022
           IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT JACKSON
                             Assigned on Briefs August 2, 2022

                    LEON DENTON v. STATE OF TENNESSEE

                   Appeal from the Criminal Court for Shelby County
                     No. 12-02872      James M. Lammey, Judge
                       ___________________________________

                              No. W2021-01289-CCA-R3-PC
                          ___________________________________


Petitioner, Leon Denton, appeals the post-conviction court’s denial of his petition for
post-conviction relief. On appeal, Petitioner raises several claims of ineffective
assistance of counsel. After a thorough review, we affirm the judgment of the post-
conviction court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which ROBERT W.
WEDEMEYER, J., joined. JOHN EVERETT WILLIAMS, P.J., not participating.1

Phyllis Aluko, District Public Defender; Madeline K. Hopper, Assistant Public Defender,
for the appellant, Leon Denton.

Herbert H. Slatery III, Attorney General and Reporter; David H. Findley, Senior
Assistant Attorney General; Amy P. Weirich, District Attorney General; and Leslie Byrd
and Mike Haas, Assistant District Attorneys General, for the appellee, State of
Tennessee.


                                            OPINION

      Petitioner’s convictions stem from participating in several crimes against three
female victims on October 16, 2011. State v. Leon Denton and Devan Denton, No.
W2016-00910-CCA-R3-CD, 2017 WL 3600464, at *1 (Tenn. Crim. App. Aug. 21,

       1
          Judge Williams, the Presiding Judge of the Court of Criminal Appeals, died on September 2,
2022. The members of this panel of the Court acknowledge Judge Williams’s steadfast leadership, sharp
wit, and overall positive influence on the judiciary during his many years of service to Tennessee. He
will be greatly missed by all of his colleagues.
2017), perm. app. denied (Tenn. Dec. 8, 2017). Petitioner and his codefendant-brother,
Devan Denton, were tried together.2 Id. The facts at trial established that three women,
K.W., L.G., and C.C., met Petitioner’s codefendant-uncle, Antonio Howard, and James
Kerrigan around 2:00 a.m. outside a nightclub in Memphis.3 Id. After a short
conversation, the women arranged to “hang out” with the men at K.W.’s apartment. Id.
Unbeknownst to the women, Mr. Howard invited Petitioner, Devan Denton, and Brian
Norwood to join them. Id. The five men and three women drank and smoked marijuana
for approximately one hour before a gun fell out of Mr. Howard’s pocket and another out
of Mr. Kerrigan’s pocket. Id. at *2. The women became frightened and asked the men to
leave the apartment. Id.

        Petitioner, Devan Denton, Mr. Kerrigan, and Mr. Norwood moved toward the
door. Id. Mr. Howard asked to use the bathroom. Id. He emerged from the bathroom
holding his gun and yelled, “This is a robbery.” Id. He ordered the women to remove
their clothes and knocked K.W. unconscious. Id. Mr. Howard grabbed L.G. and forced
her to perform oral sex on him in front of the other men. Id. Mr. Howard then forced
L.G. into the bedroom and Petitioner followed. Id. L.G. testified at trial:

        [Mr. Howard] led me to the room, and he had the gun. And he told me to
        get down and give him some head. And then [Mr. Howard] got another
        guy in there with him to – so he could get some head. [Mr. Howard] got
        behind me and started having sex with me; and then [Petitioner] got in
        front, and I had to give him oral sex. And the guy that I had to give oral
        sex to ejaculated in my mouth, and made me swallow.

Id. C.C. testified that Mr. Howard’s interaction with Petitioner “wasn’t like anything
forceful.” Id. Mr. Kerrigan testified that he saw Mr. Howard “put his arm around
[Petitioner] and told [Petitioner] to come to the back with him[.]” Id. at *3. Mr.
Norwood testified similarly to both C.C. and Mr. Kerrigan. Id. Memphis Police
Department Lieutenant Celia Tisby read a statement that Devan Denton gave to the
police. Id. at *4. The statement read, in relevant part:

        [Mr. Howard] told me and everybody else to get the lady’s flat-screen TVs,
        and me and my friend said, “No, we didn't want nothin’ because we ain’t
        part of this shit.” He told us we were gonna make him shoot one of these
        bitches if we didn’t grab a TV. We still didn’t move. We were froze. He
        said—he said, “I got to get what I came for.” He took the female who was

        2
         For clarity, we will refer to Devan Denton by his full name throughout the opinion.
        3
         It is the policy of this Court to protect the identity of victims of sexual abuse by referring to
them by their initials.
                                                  -2-
       red, about five/eight, and he took her and strut her around and said—he
       said, “Do you all like this?” He took her to the couch, and he made her
       suck him up, and he asked anyone else if they wanted any, and we—no one
       said anything. And he said, “Okay. More for me.”

       He finished, and then he had the gun in his hand and grabbed my little
       brother [Petitioner]. He wrapped his right arm around my brother’s neck
       and had the gun in his left hand and told him to come here so he can holler
       at him, and they went to the bedroom with the girl who had just sucked him
       off.

                                         ...

       I walked in, and [Mr. Howard] was raping this lady. It was from the rear.
       She was on the floor on all fours. I walked in there. I see he still have a
       gun, but it is in his right hand now. My brother was sitting on her bed, and
       she was sucking—performing oral sex on my brother. My uncle looked
       around and said, “Oh, you want some of this too.” He jumped up out of
       her, and he got up out of her, and he told her to go over there and, “Suck
       my n**** up.”

Id.

       At the conclusion of the trial, Petitioner and Devan Denton were both convicted of
three counts of aggravated rape, one count of facilitation of rape, one count of facilitation
of especially aggravated robbery, and two counts of facilitation of aggravated robbery.
Id. at *5. The trial court dismissed Petitioner’s facilitation of aggravated robbery
convictions at the sentencing hearing, noting that they were incorrectly recorded on the
judgment forms. Id. The court sentenced both Petitioner and Devan Denton to an
effective 15 years’ incarceration. Id.

       Petitioner and Devan Denton filed a joint appeal, arguing that the evidence was
insufficient to support their convictions because the State failed to counter the duress
defense and that their right to a speedy trial was violated. Id. Petitioner independently
argued a double jeopardy violation. Id. A panel of this Court affirmed the brothers’
convictions. Id. at *10.

       Petitioner filed a timely petition for post-conviction relief alleging a wide array of
issues. The post-conviction court appointed counsel. Petitioner filed an amended
petition through appointed counsel, incorporating his original claims and alleging
additional ineffective assistance of counsel allegations; specifically, that trial counsel (1)
                                            -3-
failed to consult with and present testimony from an expert in “sexually offending
behavior,” (2) failed to protect Petitioner’s rights under the confrontation clause
regarding Devan Denton’s police statement, (3) failed to move for a mistrial after the
State’s witness revealed to jurors that Petitioner was in jail, and (4) failed to call Antonio
Howard after he claimed responsibility for forcing Petitioner’s participation in the rapes.
The post-conviction court held an evidentiary hearing.

        Trial counsel testified that he had practiced law for 15 years and tried over 100
cases at the time of Petitioner’s trial. Trial counsel recalled meeting with Petitioner
several times. He described Petitioner as very articulate and a good artist. He
remembered Petitioner’s case contained straightforward facts but a “complicated legal
argument to convince a jury of [Petitioner’s] innocence.” Trial counsel agreed he argued
that Petitioner was under duress and “had no choice but to engage in this conduct of
aggravated rape[.]” Trial counsel recognized the importance of this defense. During voir
dire, trial counsel sought to educate the prospective jury on the behaviors of rape victims
and explained that victims of rape could still orgasm.

       Trial counsel remembered that the victims’ police statements were “really, really
kind to [Petitioner] in their description of his behavior.” He recalled his strategy was to
highlight Petitioner’s behavior as compared to Mr. Howard’s behavior, who “just went
nuts. I mean, just crazy and to separate that out.” Trial counsel admitted he did not read
studies on “male victims . . . and sexual assault[,]” but stated that he went to an annual
training on the topic of sexual assault. Trial counsel testified he was not familiar with
“experts in the area of male victim sexual assault.” Trial counsel said he did not speak
with any experts on male victim sexual assault and did not consider calling such an
expert. He agreed he could have requested funding for an expert but was unsure if he
“could [have] pass[ed] the threshold of reasonable and necessary.”

        Trial counsel confirmed that he knew of the letter from Antonio Howard.
However, he did not investigate the authenticity of the letter. Trial counsel recalled that
Mr. Howard was represented by his counsel. Trial counsel would have had to get Mr.
Howard’s “attorney to agree to allow him to testify admitting that he did it while [Mr.
Howard’s] case was still on appeal.” Initially, trial counsel remembered that the letter
only reaffirmed what the jury already knew, that Mr. Howard was responsible for the
rapes. However, after re-reading the letter, he agreed that Mr. Howard took
responsibility for forcing Petitioner’s participation against Petitioner’s will. Trial counsel
maintained that he considered introducing the letter as evidence but ultimately chose not
to use it.

      Trial counsel recalled that Devan Denton made a statement to the police. Trial
counsel agreed that Devan Denton’s statement identified Petitioner and placed him at the
                                            -4-
apartment receiving oral sex from the victim. However, trial counsel stated that those
facts were not in dispute. He agreed Petitioner had a right to confront and cross-examine
witnesses against him at trial. Trial counsel maintained that Devan Denton’s statement
helped, rather than hurt, Petitioner.

        Trial counsel could not recall when he first advised Petitioner regarding his right
to testify but agreed it would have been before trial. Trial counsel stated that generally,
he had conversations with clients about whether to testify during the trial as well. Trial
counsel stated that the decision to testify was “totally [the client’s] decision. It’s left up
to him.” He stated, however, that he was “very clear with [his] clients whether [he]
thinks they should testify or not.” Trial counsel could not recall his advice to Petitioner.

       Trial counsel testified that he had only argued the defense of duress in Petitioner’s
case but that he had proceeded to trial with the defense of self-defense several times.
Trial counsel again confirmed that he did not call an expert on male victim sexual assault.
Trial counsel testified that he elicited testimony from the victims to establish Petitioner’s
duress defense. Trial counsel believed the proof was overwhelming that Petitioner had
sexual contact with the victim but that they “made a sufficient showing through the
evidence by highlighting that [Mr. Howard]’s behavior, that [Petitioner] was placed
under duress.”

        On cross-examination, trial counsel explained that he did not seek to admit Mr.
Howard’s letter because Mr. Howard’s behavior was so well-established at the trial. He
also believed there would be difficulty in authenticating the letter and that the jury might
see the letter as Mr. Howard’s “trying to cut his nephew loose and lying.” Trial counsel
testified that he had seen “too many jail house letters blow up in [his] face.”

       Regarding Devan Denton’s statement, trial counsel believed it gave credibility to
Petitioner’s duress defense because it tended to show Mr. Howard forced the brothers
into their situation. Trial counsel testified that he always discussed the risks and benefits
of testifying at trial with his clients. The post-conviction court asked trial counsel
whether he analyzed the letter from Mr. Howard. Trial counsel replied, “Right.” Trial
counsel again explained the difficulties of authenticating the letter due to Mr. Howard’s
representation by counsel and pending appeal.

       Petitioner testified trial counsel reviewed limited facts and strategy with him
before the trial. Petitioner said trial counsel discussed the theory of duress with him but
that he did not want to use it because he “was truly just a victim to the whole situation.”
Petitioner confirmed that trial counsel discussed his potential testimony at trial and the
associated risks. However, Petitioner then claimed, “[t]he thing he told me about the risk
of testifying was that trial [j]udge had stated that he was [going to] give me and my
                                            -5-
brother life if I was to testify on the stand.” Petitioner said that he and trial counsel
discussed whether to testify during a recess at trial and trial counsel advised against
testifying. Petitioner claimed that he repeatedly expressed his desire to testify but trial
counsel told him that Petitioner was not “f***ing [the trial] up for them[.]” Petitioner
also claimed that trial counsel said, “okay, you can testify only if you -- if you send my
daughter a Christmas card every year and say your father is smarter than me[.]”
Petitioner claimed trial counsel told him he would receive either life in prison or 177
years’ incarceration if he testified. Petitioner said he felt threatened by trial counsel.

        Petitioner believed that his trial testimony would have changed the outcome of the
trial because he would have testified that Mr. Howard “had a gun on [the victim] and was
ordering her to do things, you know, against her will. And [Petitioner] refused to [sic]
everything that was taking place.” Petitioner said that the victim was forced to commit a
crime under duress against him and that he refused oral sex several times.

        On cross-examination, Petitioner stated that he did not have much time to review
discovery with trial counsel. Petitioner admitted that during his Momon hearing he told
the trial court that he did not wish to testify. He explained, however, that he “was pretty
much out of [his] mind, out of [his] body.” Petitioner said he paused for two to three
minutes during the Momon hearing and was looking around for “a family member to
actually stand up and tell [him], Well, speak up, you know.” Petitioner said he did not
walk out of the apartment because Mr. Howard had a gun and was directing the victim to
do something against her will. He agreed that he did not feel free to leave. The post-
conviction court asked Petitioner, “Did I tell you I would give you 177 years?” Petitioner
replied that he heard it from trial counsel, not the trial court.

       The post-conviction court found that trial counsel had a “good grasp” of the main
issue and that duress was the only possible defense. The post-conviction court stated it
was unsure what an expert in sexually offending behavior would have testified about
regarding Petitioner’s behavior. The court found trial counsel to be “very, very credible”
and that if he advised Petitioner not to testify, “that the advice that he gave was pretty
good.” The post-conviction court stated that it believed Petitioner was culpable and that
he could have walked out of the room. Regarding the threat of the trial court imposing a
177-year sentence, the post-conviction court stated trial counsel “properly pointed out
that Mr. Howard get [sic] 120-something years and that if there is any doubt in the jury’s
mind that it was duress, [Petitioner], by testifying probably would have erased all doubt
and . . . gotten more time. That’s all speculation.” The post-conviction court stated, “I
don’t find [Petitioner] too credible at all.” The post-conviction court found that Devan
Denton’s statement “clearly helped [Petitioner.] . . . It went along with the duress.” The
post-conviction court stated that it did not know how trial counsel could have gotten Mr.
Howard’s letter into the evidence. The court explained that because Mr. Howard’s case
                                           -6-
was on appeal at the time, Mr. Howard most likely would not have testified, and the court
was unsure how trial counsel could have authenticated the letter. The post-conviction
court stated that it did not find deficient performance or prejudice, and denied the petition
for post-conviction relief.

       Petitioner now appeals.

                                          Analysis

        Petitioner argues that the post-conviction court erred in denying relief because trial
counsel provided ineffective assistance of counsel. Specifically, Petitioner argues that
trial counsel was ineffective for: (1) failing to present an expert in the area of male victim
sexual assault; (2) failing to protect Petitioner’s right to confrontation when Devan
Denton gave a police statement that was entered into the evidence; (3) failing to call
Antonio Howard as a witness after Mr. Howard allegedly wrote a letter claiming
responsibility for forcing Petitioner’s participation in the rape; and (4) preventing
Petitioner from exercising his right to testify. The State responds that the post-conviction
court properly denied relief because Petitioner failed to show deficient performance or
prejudice.

        Post-conviction relief is available for any conviction or sentence that is “void or
voidable because of the abridgment of any right guaranteed by the Constitution of
Tennessee or the Constitution of the United States.” T.C.A. § 40-30-103. In order to
prevail in a claim for post-conviction relief, a petitioner must prove his factual allegations
by clear and convincing evidence. T.C.A. § 40-30-110(f); Momon v. State, 18 S.W.3d
152, 156 (Tenn. 1999). “Evidence is clear and convincing when there is no serious or
substantial doubt about the correctness of the conclusions drawn from the evidence.”
Hicks v. State, 983 S.W.2d 240, 245 (Tenn. Crim. App. 1998). On appeal, a post-
conviction court’s findings of fact are conclusive unless the evidence preponderates
otherwise. Vaughn v. State, 202 S.W.3d 106, 115 (Tenn. 2006). Accordingly, questions
concerning witness credibility, the weight and value to be given to testimony, and the
factual issues raised by the evidence are to be resolved by the post-conviction court, and
an appellate court may not substitute its own inferences for those drawn by the post-
conviction court. State v. Honeycutt, 54 S.W.3d 762, 766-67 (Tenn. 2001). However,
the post-conviction court’s conclusions of law and application of the law to the facts are
reviewed under a purely de novo standard, with no presumption of correctness. Fields v.
State, 40 S.W.3d 450, 458 (Tenn. 2001).

       Both the Sixth Amendment to the Constitution of the United States and article I,
section 9 of the Tennessee Constitution guarantee the right of an accused to the effective
assistance of counsel. See Davidson v. State, 453 S.W.3d 386, 392-93 (Tenn. 2014). In
                                            -7-
order to sustain a claim of ineffective assistance of counsel, a petitioner must demonstrate
that counsel’s representation fell below the range of competence demanded of attorneys
in criminal cases. Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975). Under the two-
prong test established by Strickland v. Washington, 466 U.S. 668, 687 (1984), a petitioner
must prove that counsel’s performance was deficient and that the deficiency prejudiced
the defense. See State v. Taylor, 968 S.W.2d 900, 905 (Tenn. Crim. App. 1997) (noting
that the same standard for determining ineffective assistance of counsel applied in federal
cases also applies in Tennessee). Because a petitioner must establish both elements in
order to prevail on a claim of ineffective assistance of counsel, “failure to prove either
deficient performance or resulting prejudice provides a sufficient basis to deny relief on
the claim.” Henley v. State, 960 S.W.2d 572, 580 (Tenn. 1997). “Indeed, a court need
not address the components in any particular order or even address both if the [petitioner]
makes an insufficient showing of one component.” Goad v. State, 938 S.W.2d 363, 370
(Tenn. 1996) (citing Strickland, 466 U.S. at 697).

       The test for deficient performance is whether counsel’s acts or omissions fell
below an objective standard of reasonableness under prevailing professional norms.
Strickland, 466 U.S. at 688; Henley, 960 S.W.2d at 579. This Court must evaluate the
questionable conduct from the attorney’s perspective at the time, Hellard v. State, 629
S.W.2d 4, 9 (Tenn. 1982), and “should indulge a strong presumption that counsel’s
conduct falls within the wide range of reasonable professional assistance,” State v. Burns,
6 S.W.3d 453, 462 (Tenn. 1999).

        Even if a petitioner shows that counsel’s representation was deficient, the
petitioner must also satisfy the prejudice prong of the Strickland test in order to obtain
relief. The question is “whether counsel’s deficient performance renders the result of the
trial unreliable or the proceeding fundamentally unfair.” Lockhart v. Fretwell, 506 U.S.
364, 372 (1993). A petitioner must show that there is a reasonable probability “sufficient
to undermine confidence in the outcome” that, “but for counsel’s unprofessional errors,
the result of the proceeding would have been different.” Burns, 6 S.W.3d at 463 (quoting
Strickland, 466 U.S. at 694).

       In addition, this Court must avoid the “distorting effects of hindsight” and must
“judge the reasonableness of counsel’s challenged conduct on the facts of the particular
case, viewed as of the time of counsel’s conduct.” Strickland, 466 U.S. at 689-90.
Moreover, “[n]o particular set of detailed rules for counsel’s conduct can satisfactorily
take account of the variety of circumstances faced by defense counsel or the range of
legitimate decisions regarding how best to represent a criminal defendant.” Id. at 688-89.
However, “‘deference to matters of strategy and tactical choices applies only if the
choices are informed ones based upon adequate preparation.’” House v. State, 44 S.W.3d
508, 515 (Tenn. 2001) (quoting Goad, 938 S.W.2d at 369).
                                           -8-
       Petitioner argues that trial counsel was ineffective for failing to present an expert
witness in the area of male victim sexual assault. However, Petitioner did not offer the
testimony of such an expert at the evidentiary hearing or explain what the expert might
have said on the matter. We cannot speculate “as to what the [expert] evidence would
have shown and . . . how it would have benefitted Petitioner.” Brimmer v. State, 29
S.W.3d 497, 512 (Tenn. Crim. App. 1998) (internal citations omitted). When a petitioner
alleges trial counsel failed to discover, interview, or present witnesses in support of his
defense, the petitioner must call those witnesses to testify at an evidentiary hearing.
Black v. State, 794 S.W.2d 752, 757 (Tenn. Crim. App. 1990). Without such evidence,
post-conviction relief is not warranted. Id. The post-conviction court found nothing in
the record explaining the testimony of an expert of male victim sexual assault. The
evidence does not preponderate against this finding. Petitioner has failed to prove
prejudice and is not entitled to relief.

        Petitioner claims that trial counsel was ineffective for failing to protect his right to
confrontation when the State introduced Devan Denton’s police statement. Trial counsel
testified that the statement helped establish Petitioner’s defense of duress because it
tended to show Mr. Howard’s control over the situation. The post-conviction court
credited trial counsel’s testimony. The court found that Devan Denton’s statement
clearly helped Petitioner, and the evidence does not preponderate against this finding.
Petitioner is not entitled to relief.

         Petitioner alleges trial counsel was ineffective for failing to call Antonio Howard
as a witness after Mr. Howard allegedly wrote a letter claiming responsibility for “forcing
Petitioner to participate in the charged crimes[.]” Trial counsel testified that Mr.
Howard’s direct appeal was pending at the time of Petitioner’s trial and that Mr. Howard
was represented by counsel. The difficulties of authenticating the letter and calling Mr.
Howard as a witness aside, trial counsel testified that the jury already knew Mr. Howard
was primarily responsible for the crimes. Trial counsel testified that he had seen too
many jail house letters backfire and that the jury might see the letter as Mr. Howard’s
trying to cut Petitioner loose. Again, the post-conviction court credited trial counsel’s
testimony and agreed that it was unclear how trial counsel would have authenticated the
letter or procured Mr. Howard as a witness. The evidence does not preponderate against
these findings. Petitioner has failed to show deficient performance or prejudice and is not
entitled to relief.

       Lastly, Petitioner argues that trial counsel prevented him from testifying at his
trial. Specifically, Petitioner argues that trial counsel threatened Petitioner and told him
that the court would sentence him to 177 years if he testified. Trial counsel did not recall
his specific discussion with Petitioner but stated that he always left the decision up to the
                                             -9-
client. Petitioner admitted that he told the trial court at his Momon hearing that he did not
wish to testify. The post-conviction court stated that if Petitioner testified in a similar
manner at trial as he did at the evidentiary hearing, the jury may not have considered his
defense of duress at all. The evidence does not preponderate against this finding.
Petitioner is not entitled to relief.

                                        Conclusion

       Based on the foregoing, the judgment of the post-conviction court is affirmed.




                                              ____________________________________
                                              TIMOTHY L. EASTER, JUDGE




                                           - 10 -